DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 102-121 in the reply filed on 10/7/22 is acknowledged.
Claims 122-124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/22.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/27/19; 2/25/20 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 112 requires a pad that ranges from 0.3-0.75 but claim 113 that depends from claim 113, requires that the range be 0.05-0.25 which is outside of the range required by claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 102-107, 111, 114-121 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Kumar et al. (U.S. Pub. 2017/0056682 hereinafter “Kumar”).
Regading claim 102, Kumar discloses a patient-worn arrhythmia monitoring and treatment device (e.g. 1000), comprising: at least one contoured pad (e.g. 608) configured to be adhesively coupled to a torso of a patient (e.g. see Figs. 3, 9-10); a plurality of therapy electrodes (e.g. 1006, 1012), at least one of which is integrated with the at least one contoured pad (e.g. see Fig. 8); a plurality of ECG sensing electrodes (e.g. 1004, 1010), at least one of which is integrated with the at least one contoured pad (e.g. see Fig. 8); at least one housing (e.g. 816) configured to form a watertight seal with the at least one contoured pad, the at least one housing extending no more than 5 cm from a surface of the at least one contoured pad (e.g. ¶178; see Fig. 6, 16 and 41; “wherein the capacitor is 2cm thick and comprises more than 2/3 of the housing thickness.  Therefore, the housing is less than 5cm.”); an ECG acquisition and conditioning circuit (e.g. ¶202) disposed within the at least one housing and electrically coupled to the plurality of ECG sensing electrodes to provide at least one ECG signal of the patient; a therapy delivery circuit disposed within the at least one housing (e.g. ¶112) and configured to deliver one or more therapeutic pulses to the patient through the plurality of therapy electrodes (e.g. ¶112); and a processor disposed within the at least one housing (e.g. ¶112) and coupled to the therapy delivery circuit and configured to analyze the at least one ECG signal of the patient and detect one or more treatable arrhythmias based on the at least one ECG signal (e.g. ¶¶ 28-30 and 82); and cause the therapy delivery circuit to deliver at least one defibrillation pulse to the patient on detecting the one or more treatable arrhythmias (e.g. ¶82), wherein the patient-worn arrhythmia monitoring and treatment device has a weight between 250 grams and 2,500 grams (e.g. ¶¶76 and 164; “wherein the battery module weighs 150 grams and the active defibrillation module with the capacitor weighs 500 grams”).
Regarding claim 103, Kumar further discloses wherein the delivery of the at least one defibrillation pulse comprises a delivery of no more than one defibrillation pulse (e.g. ¶¶ 105, 114; “delivers a single pulse”).
Regarding claim 104, Kumar further discloses wherein the weight of the patient-worn arrhythmia monitoring and treatment device is between at least one of 250 grams and 1,250 grams, 500 grams and 1,000 grams, or 750 grams and 900 grams (e.g. ¶¶76 and 164; “wherein the battery module weighs 150 grams and the active defibrillation module with the capacitor weighs 500 grams”).
Regarding claim 105, Kumar further discloses that the electronics are disposed within the at least one housing comprising one or more of the therapy delivery circuit, the ECG acquisition and conditioning circuit, the processor, at least one capacitor, and at least one power source (e.g. ¶112).
Regarding claim 106, Kumar further discloses wherein the one or more of the therapy delivery circuit, the ECG acquisition and conditioning circuit, the processor, the at least one capacitor, and the at least one power source are each within a separate enclosure (e.g. ¶112).
Regarding claim 107, Kumar further discloses wherein the at least one contoured pad, the at least one housing, and the electronics are assembled into an assembly such that a center of mass of the assembly is below a volumetric center of the assembly when the device is mounted on the patient (e.g. ¶76).
Regarding claim 111, Kumar further discloses a breathable anisotropic conductive gel disposed between the at least one contoured pad and the torso and configured for placement along at least one of the plurality of therapy electrodes (e.g. ¶105; “perforated, breathable”).
Regarding claim 114, Kumar further discloses wherein the at least one contoured pad comprises one or more receptacles for receiving the at least one housing in a watertight mating (e.g. ¶¶21-22).
Regarding claim 115, Kumar further discloses wherein the one or more receptacles comprise a sealing lip (e.g. ¶110).
Regarding claim 116, Kumar further discloses wherein the sealing lip comprises an elastomeric waterproof material (e.g. ¶¶109-110).
Regarding claim 117, Kumar further discloses wherein the sealing lip engages a top surface of the at least one housing (e.g. ¶¶109-110).
Regarding claim 118, Kumar further discloses wherein the at least one housing is configured to extend between 1 cm and 5 cm from the surface of the at least one contoured pad (e.g. ¶178; see Fig. 6, 16 and 41; “wherein the capacitor is 2cm thick and comprises more than 2/3 of the housing thickness.  Therefore, the housing is less than 5cm.”)
Regarding claim 119, Kumar further discloses wherein the at least one housing is configured to extend between 1 cm and 4 cm from the surface of the at least one contoured pad (e.g. ¶178; see Fig. 6, 16 and 41; “wherein the capacitor is 2cm thick and comprises more than 2/3 of the housing thickness.  Therefore, the housing is less than 5cm.”)
Regarding claim 120, Kumar further discloses wherein the at least one housing is configured to extend between 1 cm and 3 cm from the surface of the at least one contoured pad (e.g. ¶178; see Fig. 6, 16 and 41; “wherein the capacitor is 2cm thick and comprises more than 2/3 of the housing thickness.  Therefore, the housing is less than 5cm.”)
Regarding claim 121, Kumar further discloses wherein the at least one housing further comprises a peripheral flange and the sealing lip receives the peripheral flange (e.g. ¶¶109-110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 108-109, 112-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Pub. 2017/0056682 hereinafter “Kumar”).
 Regarding claims 108-109, Kumar discloses the claimed invention but does not disclose expressly the exact ratio between the center of mass and the inferior margin and the also the center of mass and the patient-facing surface.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the center of mass as taught by Kumar in Figures 41-42 and 62-63 and paragraph 24, with the center of mass to inferior margin line or patient facing surface being between 1 to 90 percent, because Applicant has not disclosed that the ratio provides an advantage, is used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with design as taught by Kumar, because it provides a balanced design and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kumar.
Therefore, it would have been an obvious matter of design choice to modify Kumar to obtain the invention as specified in the claim(s).
Regarding claims 112-113, Kumar discloses the claimed invention but does not disclose expressly the exact ratio between the gel and the contoured pad.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the ratio between the gel and the pad as taught by Kumar, with a ratio between 0.05-0.75, because Applicant has not disclosed that the ratio provides an advantage, is used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with design as taught by Kumar, because it provides a gel that enhances the stimulation and sensing electrodes and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kumar.
Therefore, it would have been an obvious matter of design choice to modify Kumar to obtain the invention as specified in the claim(s).
Claim(s) 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 102-107, 111, 114-121 above, and further in view of Kaib et al. (U.S. Pub. 2015/0039053 hereinafter “Kaib”).
Regarding claim 110, Kumar discloses a batter that is less than ¼ of the volume of the housing as show in figure 42 but fails to explicitly disclose tha the capacity of the battery is 1200mAh to 8000mAh.  However, Kaib teaches that it is known to use a battery with a capacity between 1200mAh to 8000mAh as set forth in Paragraph 47 to provide a battery that is light in weight and maximizes runtime.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the battery as taught by Kumar, with a battery with a capacity of 1200mAh to 8000mAh as taught by Kaib, since such a modification would provide the predictable results of a battery with a capacity between 1200mAh to 8000mAh to provide a light weight battery with a long runtime.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792